DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 111, 104, 64, 51, 61, 50, 234, and possibly many more.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-19 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In re claim 14, the specification does not disclose the identifier being coupled to the capsule. The identifier is coupled to the casing. Also then when the identifier coupled to the casing is not coupled to the capsule then there is no identifier coupled to the capsule.
In re claim 16, the specification does not disclose the identifier tag information including resident plant material, resident plant growth operation specifications, or monitoring/altering protocols.
In re claim 18, the specification does not disclose the sensing device being an electronic signal reader.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 14, it is unclear if “data received by the processor” is the same “data obtained from the identifier”.
In re claim 15, it is unclear how the identifier can identify the capsule visually and then communicate the address.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 14-19 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Grossman (US 2017/0223910).
In re claim 14, with reference to Figures 6 and 7, Grossman discloses a plant cultivation system comprising: at least one wide span self-supported linear magazine structure, plant material, a seed and/or plant capsule, an identifier, a light source, a sensing device, and a processor with code, wherein at least one detachable seed and/or plant capsule (604) is inserted into the at least one wide span self-supported linear magazine (602) structure; wherein an identifier ([0096] and [0090]) is coupled to the at least one detachable seed and/or plant capsule; wherein the processor with code processes data obtained from the identifier coupled to the at least one detachable seed and/or plant capsule, wherein the data obtained includes at least one detachable seed and/or plant capsule unique identification [0096], wherein the processor, upon authentication of the at least one detachable seed and/or plant capsule, enables the light source and the sensing device to service the plant material of the at least one detachable seed and/or plant capsule [0134], wherein the sensing device is coupled to the at least one wide span self-supported linear magazine structure and communicatively coupled to the processor [0096], and wherein data received by the processor includes information about at least the at least one detachable seed and/or plant capsule inserted inside the at least one wide span self-supported linear magazine structure [0096].
In re claim 15, with reference to [0096], Grossman discloses the identifier identifies the at least one detachable seed and/or plant capsule by at least one of a visually communicated and/or electronically communicated address.
In re claim 16, with reference to [0090] and [0096], Grossman discloses the information included in the identifier, transmitted from the resident processor and/or a remote location includes at least one of resident plant material, resident plant growth operation specifications, and monitoring/alerting protocols.
In re claim 17, with reference to [0095], Grossman discloses at least one detachable seed and/or plant casing configured to be inserted into the at least one detachable seed and/or plant capsule is coupled to an identifier.
In re claim 18, with reference to [0226] and [0222], Grossman discloses the sensing device is at least one of a camera and an electronic signal reader.
In re claim 19, with reference to [0226], Grossman discloses the processor obtains data from a camera including at least one of a plant growth stage, imagery reflecting the health of the plant, and imagery indicating pest infestation.
In re claim 21, with reference to [0134] and [0226], Grossman discloses the processor obtains data from the camera including ambient light level.
In re claim 22, with reference to [0229], Grossman discloses the processor obtains data from a camera identifying at least one of the at least one wide span self-supported linear magazine structure, the at least one detachable seed and/or plant capsule, and the at least one detachable seed and/or plant casing.
In re claim 23, with reference to [0069], Grossman discloses the code used by the processor at least in part employs artificial intelligence algorithms.
In re claim 24, with reference to [0096], Grossman discloses the processor receiving input from the sensing device associates the at least one detachable seed and/or plant capsule with a specific location within the at least one wide span self-supported linear magazine structure.
In re claim 25, with reference to [0134], Grossman discloses in response to the operation of the at least one detachable seed and/or plant capsule inside the at least one aide spread self-supported linear magazine structure, the processor in real time provides for at least one of seed and plant illumination needs, nutrition needs, irrigation needs, disease protection, and external alerts to caretaker.
Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments to the objections to the drawings, the arguments are not persuasive. All reference numerals from the drawings must be described within the specification.
In response to Applicant’s arguments under 35 U.S.C.112, the arguments are not persuasive. In response to Applicants arguments to claim 14, the examiner maintains that the identifier is coupled to the casing, not the capsule. Therefore when the capsule is not coupled to the casing, then there is no identifier present. There is no casing claimed within claim 14. In response to claim 15, it is unclear how the identifier can visually identify the capsule and yet still communicate the address. In response to claim 16, the claimed information is not disclosed within the specification and is not considered inherent. In response to claim 18, it appears to be the identifier which has an electronic signal reader, not the sensing device.
In response to Applicant’s arguments regarding claim 14, the arguments are not persuasive. The examiner contends that the magazine is a wide span self-supported linear structure as shown in Figure 7.  The identifier is individual to each capsule because each capsule contains its own identifier. The sensors are coupled to the magazine structure through the connection of the capsules.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L PERRY whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L PERRY/Primary Examiner, Art Unit 3644